Citation Nr: 1745740	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  16-00 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel



INTRODUCTION

The Veteran served as a member of the Regular Philippine Commonwealth Army, in the Recognized Guerilla and Combination service from January 31, 1945 to February 28, 1946.  The Veteran died in April 1973, and the Appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from decisions dated January 2015 and March 2015 of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.  This appeal was previously remanded in August 2016 to accommodate the Appellant's Board hearing request; however, the Appellant withdrew her hearing request in May 2017.  As such the appeal has now been returned to the Board for further adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for cause of death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The service department has determined that the deceased Veteran only had service in the Philippine Commonwealth Army, Philippine Guerilla and Combination Service, which is not qualifying service for a nonservice-connected death pension.  



CONCLUSION OF LAW

The criteria for basic eligibility for VA nonservice-connected death pension benefits are not met.  38 U.S.C.A. §§ 101, 107, 1501, 1521, 1541 (West 2014); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.23, 3.40, 3.41, 2.352 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) created an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits and assist claimants in developing evidence in support of their claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim.  See Holliday v. Principi, 14 Vet. App. 282-83 (2001).  For reasons that follow, the Board finds that the VCAA is not applicable to the denial of entitlement to death pension benefits at issue here.

In Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en banc), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter.  The Board finds that such is the case with regard to the Appellant's death pension claim.  As explained below, the relevant facts of this case are not in dispute.  This appeal is being denied solely due to the Appellant's failure to meet the basic eligibility requirements for the benefit sought.  Additionally, the Board notes that as discussed below, while the Veteran's service does not qualify for death pension benefits, his actual recognized guerrilla and combination service is not in dispute, and the Appellant has not contended that the Veteran had some other period of qualifying service other than the Veteran's service with the Philippine Commonwealth Army.  Cf. Palor v. Nicholson, 21 Vet. App. 325, 331 (2007).  Accordingly, the VCAA is not applicable to the adjudication of the Appellant's death pension claim.

II. Eligibility for Death Pension Benefits

The Appellant is the Veteran's surviving spouse.  Death pension is a benefit that may be payable to a Veteran's surviving spouse on account of the Veteran's nonservice-connected death.  Basic entitlement exists if (i) the Veteran served for ninety days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability; and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. § 3.23 and 38 C.F.R. § 3.24.  38 U.S.C.A. §§ 101(8), 1521(j), 1541(a); 38 C.F.R. §§ 3.3(b)(4); 3.23(a)(5), (d)(5).  In order to establish basic eligibility for VA disability pension benefits, it is required that the individual with respect to whom pension is claimed be a Veteran who had active military, naval, or air service.  38 U.S.C.A. §§ 101 (2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 3.6.  

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  Active military, naval, and air service includes active duty.  Id.  Active duty is defined as full-time duty in the Armed Forces.  38 C.F.R. § 3.6(a), (b).  Armed Forces consist of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1.  

A period of war for pension purposes means the Mexican Border Period, World War I, World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of War by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  38 U.S.C.A. § 1501(4); 38 C.F.R. § 3.2.  

Generally, persons with service in the United States Army Forces in the Far East (USAFFE), including service with the Recognized Guerrillas, the Commonwealth Army of the Philippines (Regular Philippine Army), or service with the "New" or "Special" Philippine Scouts under Public Law 190, 79th Congress, shall not be deemed to have been in active military service with the Armed Forces of the United States for the purpose of establishing entitlement to nonservice-connected disability pension benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40(b), (c), (d).  

The National Personnel Records Center (NPRC) confirmed that the Veteran served as a member of the Regular Philippine Commonwealth Army, in the Recognized Guerilla and Combination service from January 31, 1945 to February 28, 1946.  

In Tagupa v. McDonald, 27 Vet. App. 95 (2014), an issue in that case was whether the National Personnel Records Center, as an agency of the National Archives and Records Administration (NARA), constituted a "service department" for purposes of verifying service under 38 C.F.R. § 3.203(c).  The Court found that although the Department of the Army transferred responsibility for providing reference services on the collection of Philippine Army files to the NARA pursuant to a Memorandum of Agreement (MOA), it was unclear whether the MOA also authorized the NARA to make administrative determinations verifying service.  Id.  The Court found that because the language of the MOA was ambiguous on this issue, it could not find that the Department of the Army delegated its statutory duty to make administrative determinations verifying service to the NARA.  Id.  Thus, the Court held that 38 C.F.R. § 3.203 requires verification of service from the relevant service department itself, instead of the NPRC, and therefore remanded the matter for VA to seek verification of service directly from the Department of the Army.  Id.  

However, the Tagupa case was decided in the context of an appellant seeking Death and Indemnity Compensation (DIC) benefits based on her husband's purported service as a guerrilla working with the United States Armed Forces in the Philippines during World War II where the NPRC had concluded that the appellant's husband had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  Id.  In the present case, unlike in Tagupa, the service of the Appellant's spouse during World War II as a member of the Regular Philippine Commonwealth Army, in the Recognized Guerilla and Combination service from January 31, 1945 to February 28, 1946 has already been confirmed, and those facts are not in dispute, and the Appellant has not asserted that her spouse had any other period of service.  Accordingly, given that there is no disagreement between the Appellant and VA regarding the dates and character of the Veteran's service, remanding this issue solely to seek additional verification from the service department would expend judicial and administrative resources for no useful purpose, with no reasonable possibility of any benefit flowing to the Appellant.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

In this case, because it is has not been shown or otherwise alleged that the Veteran had any service other than his service with the Philippine Commonwealth Army, the Board finds that he had no active service within the parameters of VA law and regulation for pension benefits purposes.  Since the Veteran's service does not meet the criteria described above, the Appellant does not meet the basic eligibility requirements for VA death pension benefits.  38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41.  The claim must therefore be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to nonservice-connected death pension benefits is denied.


REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate claim development assistance.

The Appellant and her daughter presented statements to a Decision Review Officer at an informal conference in June 2015 in which the Appellant reported that the Veteran had complained of stomach pain ever since he got back from the war continuously until his death and that the Veteran had told her that the reason he had stomach pain was because he frequently had nothing to eat during the war and was hungry all the time; she also stated that at night the Veteran could not sleep due to stomach pain.  The Appellant's daughter stated that due to financial hardship, they were not able to bring the Veteran to a hospital until prior to his death, and that up until that time the Veteran had been treated with herbal medicine.  Bleeding peptic ulcer is listed as a contributory cause of death on the Veteran's death certificate.  Private post service treatment records indicate that the Veteran was admitted for a bleeding peptic ulcer the day prior to his death on April 26, 1973.  However, the Veteran was not service-connected for a peptic ulcer condition or any other medical condition at the time of his death.

In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that 38 U.S.C. § 5103A (a) requires VA to assist a claimant in obtaining a medical opinion for Dependency and Indemnity Compensation (DIC) claims, which includes service connection for cause of death, whenever it is necessary to substantiate the underlying DIC claim.  In this case, the Board finds that the Appellant's and her daughter's statements at the June 2015 informal conference are sufficient to trigger VA's duty to procure a medical opinion with regard to cause of death.  Accordingly, remand of this claim is required for procurement of a medical opinion with regard to cause of the Veteran's death.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Appellant with a release form for any outstanding private medical records pertinent to his death and bleeding peptic ulcer.  If she returns the requested information, attempt to obtain the records.  If no records are available, the claims folder must indicate this fact and the Appellant should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Provide the Veteran's claims file to a qualified examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  The examiner should review the lay statements of record, particularly those submitted by the Appellant.

a. Based on the evidence available, the examiner must describe the manifestations of any peptic ulcer disability found to be present at any time prior to the Veteran's death as documented in the record.  The examiner must also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed peptic ulcer condition had its onset during active service or is related to such service.  In this regard the examiner should address the statements in the June 2015 informal conference report.

b. Then, if the examiner provides a positive etiology opinion to (b) the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's peptic ulcer condition caused or contributed substantially or materially to the Veteran's death.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report. If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

3. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4. After undertaking any necessary additional development, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Appellant and her representative, if any, must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


